 592DECISIONSOF NATIONALLABOR RELATIONS BOARDITT HenzeValveService, Controls and InstrumentsDivision,International Telephone and TelegraphCorporationandUnited Steelworkers of America,AFL-CIO. Case 12-CA-3505June 30, 1967DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn April 12, 1967, Trial Examiner Owsley Voseissued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in certainunfair labor practices and recommending that itcease and desist therefrom and take certain affirma-tive action, as set forth in the attached Trial Ex-aminer's Decision. The Trial Examiner also foundthat Respondent had not engaged in certain otherunfair labor practices and recommended that suchallegations be dismissed. Thereafter, Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner. iORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner, and ordersthat the Respondent, ITT Henze Valve Service,Controls and Instruments Division, InternationalTelephone and Telegraph Corporation, Jackson-ville,Florida, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer's Recommended Order.IT IS FURTHER ORDERED that the complaint be,and it hereby is, dismissed insofar as it alleges viola-tions other than those found by the Trial Examiner.'Respondent contends in its exceptions that the Trial Examiner'spresentation and evaluation of the evidence show prejudice againstRespondent. On the basis of a careful review of the record, we find thatRespondent's allegation of prejudice on the part of the Trial Examiner iscompletely without meritTRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case heard inJacksonville, Florida, on November 29-December 2 andDecember 7-9, 1966, pursuant to charges filed on thepreceding April 28, May 20, and June 29, 1966, and acomplaint issued on September 29, 1966, presents thefollowingquestions:(1)whether theRespondent(hereinafter called the Company), refused to bargain col-lectively with the Charging Party (hereinafter called theUnion), the certified bargaining representative of its em-ployees, in violation of Section 8(a)(5) and (1) of the Act;(2) whether John Gill, the Company's plant manager,made statements to employees which interfered with,restrained, or coerced the Company's employees in viola-tionof Section 8(a)(1) of the Act; (3) whether theaforesaid alleged unfair labor practices caused the Com-pany's employees to go out on strike; and (4) whether theCompany terminated certain strikers and refused to rein-state two others in violation of Section 8(a)(3) and (1) ofthe Act.Upon the entire record, including my observation ofthe witnesses, and after due consideration of the briefsfiled by the Company and the Charging Party,' I makethe following:FINDINGSAND CONCLUSIONS1.THE BUSINESS OF THE COMPANYThe Company, which is engaged in the business ofrepairing and servicing of valves in the southeastern partof the United States, operates out of its plant in Jackson-ville,Florida.Admittedly, in the year preceding the is-suance of the complaint the Company received in excessof $50,000 for services (including the value of parts) per-formed outside the State of Florida. Upon these facts, Ifind that the Company is engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that it willeffectuate the policies of the Act to assert jurisdictionherein.II.THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America,AFL-CIO,is a labororganization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. IntroductionIn my opinion it will be helpful in resolving the issuesraised by the complaint and answers in this case if I setforth at the outset the entire sequence of the principalevents in this case. In the bargaining meetings, Oakley H.Mills, a representative of the Union, was normally thespokesman for the Union's bargaining committee, whichconsisted of three employees of the Company, in additionto Mills. The Company's principal spokesman throughoutthe negotiations was Clyde N. Wells, Jr., the Company'sIAlthough I repeatedly requested counsel for the General Counsel tofile a brief and specified, in part, the matters which I desired to havediscussed, the General Counsel failed to file a brief in this proceeding166 NLRB No. 65 ITT HENZE VALVE SERVICE593attorney. In the bargaining meetings, with rare excep-tions, Attorney Wells was accompanied by John J. Gill,plant manager, and Robert Bortnik, the Company's re-gional sales manager.B.Sequence of eventsJanuary 3, 1966: The Union files with the Board a peti-tion for certification as the exclusive bargaining represent-ative of all the Company's production and maintenanceemployees, including truckdrivers and installation ser-vicemenJanuary 17, 1966: The Union and the Company sign astipulation for certification upon consent election provid-ing for an election to be conducted by the Board onFebruary 16, 1966, among the above-named categoriesof employees.January 27, 1966: The Company's propaganda cam-paign against the Union begins.February 14, 1966: The Company sends its finalpreelection letter to its employees.February 16, 1966: The Union wins the consent elec-tion, 20 to 1.February 25, 1966: The Regional Director issues hiscertification of representative stating that the Union is theexclusive bargaining representative of the Company'semployees in the appropriate unit.March 4, 1966:First bargaining meeting.The Unionsubmits a proposed contract and explains its provisions.The Union acquiesces in the Company's request thatnoneconomic matters be considered first.March 16, 1966:Second bargaining meeting.TheCompany presents counterproposals on noneconomicmatters and explains them. The Union objects strongly tothe absence of any proposal concerning the checkoff ofunion dues and threatens a strike.March 17, 1966 (Approx.): Pursuant to instructionsfrom Union Representative Mills, the employees com-mence ceasing to work overtime. Although the ac-ceptance of overtime work was optional, normally theCompany had no problem in obtaining sufficient volun-teers to get its work out.March 21, 1966:Third bargainingmeeting.Theparties discuss provisions dealing with the following:recognition, nondiscrimination, seniority, and grievanceprocedure.The Union stresses its proposals and theCompany urges that the parties concentrate on its coun-terproposals.March 22, 1966: Pursuant to instructions from UnionRepresentative Mills, two of the three employee mem-bers of the Union's bargaining committee fail to report forwork and, on the next day upon reporting for work, giveas the excuse for their absence that they had been engag-ing in union business.March 22, 1966: The Company posts a notice statingthat its policy of taking disciplinary action for unexcusedabsenteeism will be enforced.March 23, 1966:Fourth bargaining meeting.TheCompany announces that it will not tolerate absences forattending to union business. The main topic of discussionin the bargaining is the grievance procedure. The Unionobjects to the provision of the Company's grievanceproposal requiring that all grievances be handled in non-working hours.March 25, 1966:Fifth bargaining meeting.The partiesdiscuss the areas of disagreement between them. TheCompany says it will attempt to revise some of itsproposals in an effort to meet some of the Union's objec-tions and to bring in its revised counterproposals at thenext meeting. The Union suggests resolving some of thedifferences at the meeting. The Company asks for revisedproposals from the Union.April 3, 1966: A number of the employees come in lateat staggered hours. This was done by prearrangementamong the employees, but without the knowledge ofMills, the union representative.April 4, 1966: The Company posts notices warning ofdiscipline "up to and including discharge" for unexcusedtardiness.April 4, 1966:Sixth bargaining meeting.FederalMediator Nathan Kazin attends at request of the Com-pany. Mr. Kazin is also present at all subsequent bargain-ingmeetings. The Company brings its revised counter-proposals concerning "Grievance Procedure," "UnionRepresentation," and "Vacations " The Union chargesthe Company with stalling. The Federal mediator is ap-prised of the areas of agreement and disagreementbetween the parties.April 5, 1966: Charles Stuckey commences encourag-ing employees to slow down their work and to "mess up"valves, and himself slows down the operation of hislathe.2April 6, 1966:Seventh bargaining meeting.After anangry attack by the Union upon the Company's position,Mr.Kazin prevails upon the Company to continuediscussing points of difference between the parties. TheUnion objects to the Company's recognition clauses, in-sisting that the language of the Board's certification wascontrolling, and also to the Company's leave-of-absenceprovision. The Company agrees to allow a 21-day leaveof absence to one employee per year to attend State or na-tional conventions of the Union, and offers to submitcounterproposals on these subjects and also on the sub-ject of safety and health. The Union charges the Com-pany with being unwilling to meet longer than 2 hours ata time. The Company offers to continue if anything con-structive can be accomplished.April 11, 1966:Eighth bargaining meeting.The Com-pany presents counterproposals entitled "Certification,""Recognition," "Leave of Absence," and "Safety andHealth " The Union objects to the Company's failure tooffer time and one-half for all hours over 8 hours per day.Plant Manager Gill states that he does not "see anythingwrong with time and a half over eight hours." CompanyAttorney Wells then states that "that is at this stage nota counterproposal."April 13, 1966:Ninth bargaining meeting.Companysubmits its second counterproposals concerning recogni-tion, leave of absence, and bulletin boards, and tentativeagreement is reached on these subjects.April 15, 1966:Tenth bargaining meeting.Tentativeagreement is reached on the Company's proposed provi-sions entitled "Legality of Provisions" and "CompleteAgreement."2Although Stuckey himself denied engaging in such conduct, thetestimony of several witnesses and the circumstances of the case as awhole support this finding. 594DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 21 , 1966:Eleventh bargaining meetingTheCompany protests the refusal of employees to work over-time and announces that it is taking the position that theemployees refusing to work overtime will be treated asengaging in a partial strike and will be subject todischargeA letter to this effect is handed to the Union.The Company presents its second counterproposalscovering "Safety and Health," "Hours of Work." and"Overtime " No provision is made for time and one-halfover 8 hours. The Union rejects both proposals TheUnion submits its first counterproposals to the Com-pany's counterproposals. The subjects covered are "PastPrivileges" and "Management Prerogatives " The Com-pany rejects both of the Union's counterproposals.April 26, 1966Twelfth bargaining meeting.The Com-pany presents in typed form its revised provisions regard-ing "Recognition," "Arbitration," and "Bulletin Boards,"changed to reflect previous tentative agreements, andalso a revised counterproposal on "Physical Examina-tions."This latter proposal is at first rejected by theUnion but after being amended to incorporate theUnion's suggestions, the amended proposal is agreed toby the Union. The Union tenders a written proposal re-garding wages for the Company's various categories ofemployees and demands an answer Plant Manager Gillstates that no money could be offered at that time, addingthat production was down and that the men were respon-sible for itWells states that a wage survey is beingprepared, that it has not been completed. and that as ofthat time the Company could not offer an increase inwagesWhen the Company presents an additional para-graph to be added to its "Recognition" provision, whichhad been prepared to meet the Union's objections to theCompany's "Management Rights" provision, the Unionstillrefuses to agree, asking for a checkoff provision inreturn.April 27, 1966, 8 a.m. Plant Manager (,ill transfersRonald Glover from his job as safety valve repairman inthe field to a machinist's position in the shop, attributinghis action to bad work done by Glover's crew for theGeorgia Power Company Gill states to Glover that heblamesCharles Stuckey for putting Glover up to"sabotaging" the job for the Georgia Power Company.April 27, 1966, 9.40 a m. The Company posts the fol-lowing notice on its bulletin boardAfter arriving at work and punching in. no one is toleave the premises without the approval of the PlantSuperintendent, the one exception being between thetime of punching out and in during the noondaybreakApril 27, 1966 After a discussion during the 15 minutemidmorning break period which ended at 10 a.m., theCompany's employees walk out on strike (with the excep-tion of the three latest hired employees) and commencepicketing the plantApril 28, 1966 The Union files a charge with theBoard based upon the Company's posting of the April 27notice, alleging that it had thereby unilaterally changedworking conditions in violation of Section 8(a)(5) and (1)of the Act.April 29, 1966.Thirteenth bargaimne meetingTheUnion informs the Company that the strike has beencalled because of the Company's action in depriving em-ployees of the right to leave the plant premises during themidmorning coffee break The Company explains that themen had been overstaying their leave Mills denied in-stigating such conduct and said he had no control over themen. The discussion turns to the Company's "Manage-ment Rights." "Seniority," and "Grievance Procedure"provisions.Mills says that the Union might agree to the"Management Rights" provision if the Company granteda checkoff of union dues. Wells orally proposes acheckoff provision provided that it is revocable at willand would be discontinued altogether whenever thenumber of effective checkoff authorizations in the Com-pany's hands dropped below 50 percent of the number ofemployees in the unit. The Union rejects this proposal.Mills asks Wells if he had any counterproposals regardingwages.Wells said no, he would counterpropose thosewhen the economics stage of the negotiations wasreached.May 2, 1966 The Company's letter dated April 28,1966, is received by the Union. In a portion of this letterthe Company formally notifies the Union that the em-ployees had been overstaying their leave on the morningcoffeebreak and for this reason it was posting thenotice(of April 27) "effective immediately."May I I , 1966:Fourteenth bargaining meetingTheCompany offers its second counterproposal on"Grievance Procedure," which was accepted by theUnion, although it still contained the prohibition againsthandling grievances during working hours The Com-pany's "Seniority" proposal is discussed. The stumblingblock is the provision that disputes over seniority wouldnot be subject to the grievance procedure or arbitration.Finally, after the union bargaining committee held aprivate caucus, Mills indicates acceptance of the Com-pany's "Seniority" proposal.12 of its striking employees by certified mail that theyhave been replaced and that they "shall no longer be con-sidered as an employee of the Company "May 18, 1966Fifteenth bargaining meeting.Wellshands Mills a letter stating that the Company has nocounterproposal on wages to offer at that time, as presentwages fairly compensated employees for the work per-formed, but adding that a wage survey was in progressand if it showed individual adjustments were necessary,counterproposals in this area would be made. The Com-pany submits a minor modification of its "ManagementRights" proposal and a discussion follows during whichMills indicates that he is reneging on his previous agree-ment on the Company's "Seniority" proposal But Millsstates that he would accept the Company's "Seniority"proposal if it were amended to provide for plantwide se-niority, and would also accept the Company's "Manage-ment Rights" and "Continuity of Operations" proposalsif the Company would agree to the checkoff of uniondues. The Company declinesMay 25, 1966Sixteenth bargaining meeting.AttorneyThomas Larkin steps in as chief union negotiator. Afterthe parties bring Larkin up to date on the areas of agree-ment and disagreement, he inquires about the possibilityof a wage increase Wells states that the Company wasnot then able to offer a general wage increase, and that ifthe wage survey which was being prepared indicated thatindividual adjustments were in order, such would bemade. Wells added that due to financial conditions, withonly two or three employees in addition to the topmanagement staff working, no general increase would beforthcoming in the immediate future Following a briefdiscussionof the Union's insurance and pensionproposals, which were not acceptable to the Company,and a more thorough discussion of the Company's ITT HENZE VALVE SERVICE595"Safety and Health" proposal, the meeting terminated.No agreements were reached.May 31, 1966:Seventeenth bargaining meeting.Lar-kin questions the Company concerning whether there isany possibility of the Company's improving its offers re-garding vacations, holidays, overtime, and wages. Wellsstates that the Company hopes to have the wage surveyavailable soon and would furnish Larkin with a copy. Asto this and the other matters raised by Larkin, Wellsstates, the Company's position is unchanged, but, if itshould subsequently conclude that a change was in order,itwould submit further counterproposals. At this pointLarkin states that he saw no sense in continuing further,and the meeting terminates with the understanding thateither party would contact the other if his positionchanged.June 15, 1966: The Company transmits its wage sur-vey and checkoff counterproposal to the Union. Thecheckoff proposal contained substantially the same con-ditions which Wells had previously proposed orally; i.e.,the checkoff was revocable at will and was subject to therequirement that 50 percent of the unit participate.July 19, 1966:Eighteenth bargaining meeting.Larkinnotifies the Company that the "revocable at will" and "50percent participation" requirements of the checkoff coun-terproposal are not acceptable to the Union and proposesthat the Company consider the Union's usual checkoffprovision, with the condition that it might be revokedafter 6 months rather than a year. The Company declinesthis proposal. The Company also declines to change itsposition regarding a general wage increase but offers tofurnisha copy of certain job classifications beingprepared by the parent company as soon as it is ready.August 1, 1966: Employees cease picketing the plant.August 6, 1966. The Company notifies the Union of itsintention to grant merit wage increases to three returnedfirst class valve repairmen, one newly hired stainlessvalve assembler, and one laborer.August 24, 1966: The Company notifies the Union ofits intention to grant merit increases to a newly hiredvalve assembler and a recalled laid-off valve dismantler.September 21, 1966: The Company notifies the Unionof its intention to grant merit increases to three valve as-semblers, one a nonstriker and the other two newly hiredemployees.September 24, 1966: The Company transmits to theUnion its proposal on "Classifications" and "MinimumWage Rates." The latter merely set forth the wage scalesthen in effect.November 5, 1966: The Company notifies the Unionof its intention to grant merit increases to three of itsnewly hired employees in the lowest wage categories, in-cluding one who had previously been given a merit in-crease in August.C. The Company's Alleged Refusal to Bargain Collec-tivelywith the UnioninViolationof Section 8(a)(5)and (1) of the Act1.Preliminary statement; backgroundThe complaint alleges that the Company violated Sec-tion 8(a)(5) of the Act by its action on April 27, 1966, ineffecting a change in working conditions (withdrawing theemployees' previous privileges to leave the premises dur-ing the midmorning break period) without consulting withthe Union and bargaining about the change, and by itsconduct at the bargaining table in submitting predictableunacceptable proposals to the Union and thereafter in-flexibly refusing to comprimise such proposals. The latterconduct, the complaint alleges, was engaged in "with nointention of entering into any final or binding collective-bargaining agreement with the Union." These latter al-legations raise the question of the Company's good faiththroughout the negotiations.3Essential to reaching any sound conclusions concern-ing the Company's good faith in the bargaining negotia-tions is an understanding of the setting in which the col-lective bargaining took place and the Company's attitudetowards having a union in the plant.As indicated above, about 10 days aftersigning thestipulation for certification upon consent election, theCompany commenced its propaganda campaign againstthe Union. On January 27, 1966, Plant Manager Gill readto all employees a speech in which he stated in part as fol-lows:We intend to oppose the Union in this electionbecause we do not believe that it hasanythingposi-tive to offeranyoneat Southern Valve. Between nowand the election, the professional organizers will con-tinue to try to convince you to vote for them. Theycan promise anything they think will buy your vote,but they cannotguaranteetomake good on theirpromises. The Union did not create your job and itdoes not pay your wages. All that a Union canguarantee is, if elected, it will be able to bargain withthe Company and to ask the Company to make goodon the Union promises. [Emphasis in original exhib-it. ]Although the Company would negotiate in goodfaith if the Union was elected, the Company wouldnot have to agree to any Union demand or make anyconcession. If the Union insists on trying to makegood on unsound promises and the Company won'tagree, it could result in a strike. Then nobody gains... you lose, the Company loses and the losses arenever made upOn February I. 1966, Gill read a longer speech to allthe employees in which he stated, among other things"that if this Union were to get into the plant, the resultmight harm you rather than benefit you," attributed pure-ly selfish motives to the Union in attempting to organizethe employees, saying that its only purpose was to obtain"a slice out of your paycheck," suggested that the em-ployees' wages under a union contract would be meas-ured by those of "the worst employee in the plant, notthe best," and stressed the possibility of the employees'3The complaint also alleges that the Company violated Sec 8(a)(5) ofthe Act byrefusing to meet with the Union at nights and on weekends andgenerally limiting meetings to about 2 hours'duration The basis for thisallegation appears to have been a statement made by Attorney Wells atthe April 6 bargaining meeting at which he stated that he would prefer tohave the bargaining meetings limited to approximately 2 hours because hisexperience indicated that nothing constructive was usually accomplishedin longer meetings.Wells did offer to meet longer on this occasion if theUnion thought that furtherdiscussionwould be beneficial. The recordshows that several meetings lasted longer than2 hoursand that on at leastone occasion the parties met on a SaturdayThe evidencefails to supportthis allegation of the complaint and it is hereby dismissedThe further al-legation of the complaint that the Company violated Sec. 8(a)(5) of theAct by insisting on negotiating noneconomic matters first is alsodismissedThe recordshows that the Union acquiesced in the Company'srequest in this regard and that theCompany atno time actually refused todiscuss economic demands 596DECISIONS OF NATIONAL LABOR RELATIONS BOARDbecoming involved in a stake which would not only costthe employees money, but "could involve a permanentloss of employment."On February 3, 1966, Gill read to the employees a se-ries of questions and answers which again emphasized thepossibility of the employees'losing their jobs as a resultof being replaced during an economic stake, brought outcertain adverse economic consequences assertedly flow-ing from union membership and participation in strikes,and which, in effect, urged voting against the Union eventhough the employees may have signed a union authoriza-tion card. Copies of the document from which Gill wasreading were then handed to the employees,with an in-vitation to submit any questions in writingGill's next step in the Company's propaganda cam-paign was a speech read to the employees on February 8,inwhich he brought out the large number of strikes inwhich the Union had engaged in in the past andreemphasized the employees'"possible loss of . .em-ployment as a result of a strike" over economic demands,resulting from the Company'sobtaining of permanentreplacementsAfter making numerous other argumentsagainst union representation, Gill concluded his speechwith a plea for a "no union" vote.On February 14, 2 days beforethe election, the Com-pany released the final broadside in its campaign to defeatthe Union in the election. In the guise of answering cer-tain"half truths"attributed to the Union(there is noevidence of any such propagandizing by the Union), theCompany advanced various arguments against unionmembership,and again stressed the principal theme of itswhole campaign against the Union-the possibility ofloss of employment due to strikes-and cited,as an ex-ample, another local concern of similar size whose em-ployees were then on strike, almost half of whom, Gillstated, "have lost their jobs."2.The Company's alleged unilateral action on April 27,1966As indicated above, on April 27, the Company postedon its bulletin board a notice prohibiting the employeesfrom leaving the plant premises during working hours,without permission of the foreman, except during thelunch period.Previously,the employees had been per-mitted freely to leave the premises during the morningbreak period from 9 45 to 10 a.m,and frequently went ingroups to a little store about two blocks from the plant.There was no consultation with, or notice to, the Unionprior to withdrawing this privilegeThe Company contends that in posting the notice it wasmerely enforcing a preexisting rule because of abuses byemployees in overstaying the 15-minute break penod andthat it notified the Union before doing so While I agree,contrary to the testimony of many of the employees, thatsome of the employees abused the break period by return-ing late, I cannot agree, and in fact have found to the con-4Attorney Wells testifiedthat he protestedtoUnionRepresentativeMills at the April 21 meeting about the men "laying out on the coffeebreak "Plant ManagerGill also testifiedthat at some unspecified time be-fore the notice was posted he spoke to Mills about the men not returningpromptly afterthe coffeebreakMills, andalso Yarbroughand Stuckey,who were on the union bargaining committee, testified thatin none of thebargaining meetings up throughApril 26 had the Companycalled theUnion's attention to employees abusing the morning breakprivilegeAt-trary, that the Company had previously prohibited theemployees from leaving the premises during the breakperiod.The testimony concerning the Company'sassertednotification to the Union,although conflicting4 is not tothe point.There is no evidence that the possibility ofdiscontinuing the leaving of-the-premises privilege (asdistinguished from complaints about the men overstayingtheirmorning break period)was ever mentioned to theUnion before the Union received the Company's letter tothe Union dated April 28, which was not received untilMay 2. Such notification obviously came too late to ex-cuse the Company's failure to consult the Union beforeposting notice on Apnl 27Ifind that the Company by withdrawing the em-ployees' privilege of leaving the premises during themorning break period without notifying the Union andgiving it an opportunity to bargain collectively about sucha change in working conditions has violated its collective-bargaining obligations under Section 8(a)(5) of the Act.Evans Products Company160 N LRB 1822.The complaint further alleges that the withdrawal of theleaving-of-the-premises privilege constituted also a viola-tion of Section 8(a)(3) of the Act. This point is discussedbelow.3The Company's alleged lack of good faith in the bar-gaining negotiationsAs indicated above, the complaint alleges that theCompany conductedthe negotiations with no intention ofentering into any final or binding collective-bargainingagreement with the Union and, as one of the specifics, al-leges that the Company made proposals concerningmanagement rights, seniority,and dues checkoff whichwere predictably unacceptable to the Union andthereafter inflexibly refused to enter into any compromisearrangement.The Company'smanagement-rights proposal reservedto the Company in paragraph 2 "sole and exclusive con--trol" over"the assignment of work or overtime,the rightto ... lay-off,reclassify,upgrade, downgrade,promote,transfer,discipline, suspend or retire; ...the right tocombine and/or eliminate job classifications and toestablish new rates of pay therefor.."Paragraph 4states that the "exercise of management rights, powersand authority shall not be subject to any grievance and/orarbitration procedure provided that the exercise of suchrights, powers and authority are not in violation of the ex-press terms of this Agreement."While the final proviso above quoted suggests that itwas not the Company'sintentionto exclude from anygrievance or arbitration procedures such common sub-jects of such procedures as layoffs, downgrading, trans-fers, and disciplinary actions, a reading of the Company'sother counterproposals indicates that this is not true.Thus, the Company's proposed seniority clause, whichtorney Wells' own notesconcerning this meeting contain no mention ofthis subjectNor does the Company's letter datedApril 21mention thissubject,although it does discuss theemployees'refusal towork overtimeUnder all the circumstances I conclude thatWells and Gillwere mistakenas to whenthey first broughtup thesubject ofthe men abusing the morn-ing break privilege,and find that it was after the notice was posted that theCompany complainedto the Union about the men returning late from themorning break ITT HENZE VALVE SERVICEstates that"seniority will be consideredby the Companyin making promotions,transfers, layoffs, andrecalls fromlay-off,provided such factors as skilland ability, ex-perience,performance,quality of work,conduct, ad-herence toworkrules, attendance,punctualityand otherfactors are considered equal," providesthat"Disputesarising between the parties as to the interpretation and/orapplicationof this Section shall not besubject togrievance or arbitration."When the Unionbrokeoff thenegotiationson July 19,the Companywas still insisting on retaining"sole and ex-clusive control"over overtime assignment, layoffs, trans-fers,downgrading of employees,and suspensions,without any right on the part of the employees,throughthe Union,to question such actions through grievance orarbitration machinery.Even afterthe Unionon May 18proposedagreeing totheCompany'smanagement-rightsandseniorityproposals in returnfor the Company'sagreement tocheckoffunion dues,the Company still adhered to itsposition that it must have exclusive control over thesematters,withoutresorttogrievanceor arbitrationmachinery.Respondent's insistence uponhaving exclu-sive controlover layoffs,transfers,suspensions,and thelike, allof whichare encompassed within the term "con-ditions of employment"as towhich the Company wasobliged to bargaincollectively,and which matters arecommonly covered in collective-bargaining contracts andmadesubjectto grievance and arbitration machinery,raises a question as to the sincerityof the Company'sdesire to reach any agreementwith the UnionDoubts on this score are heightened when the Respond-ent's counterproposalon the checkoffof union dues isconsidered.The Unionhad made it plain in the negotia-tions that thiswas a veryimportant provisionto it.Yetthe Respondent proposed thatany checkoffarrangementbe made revocableat will, which defeats one of the objec-tives of a union inseeking a checkoffarrangement, i e.,thatof achievinga degree ofstability ofmembership inthe plant.In addition,the Company proposed that themoment that the number of validcheckoff authorizationsin theCompany's hands fell below 50 percent of the em-ployees in the unit, the checkoffauthorizations executedby the rest of the employees became invalid.The Com-pany refused to agreeto Attorney Larkin's compromiseproposal thatthe checkoffbe madeirrevocable for 6months, insteadof the yearpermittedby the Act. PlantManager Gill could not recall whatreasons he gave forrefusing to agreeto the checkoff.Other events during the bargaining cast doubt on theCompany'sgood faith in the negotiations.At the April 1 1bargaining meeting the Union requestedthe Company toagreeto paytime anda half for all workin excess of 8hoursper day ratherthan forall over 40 hoursper week,which was the presentpracticeWhen Plant Manager Gillreplied that he did not"see anything wrongwithtime anda halfover eight hours,"Attorney Wells, as he testified,interruptedto say thatthat was not a company counter-proposal.Whereupon Union RepresentativeMills ac-cused Wells of preventingGill from making a counter-proposal.In the caucus of the members ofthe Company'sbargaining committeewhich followed, Wells decided thatno suchoffershould be madeAlthough the Companysubmitted a revised counterproposalon "Hours of Workand Overtime"at the bargaining meeting onApril 21, theCompanydid notyield to the Union's requestfor over-597time for over 8 hours'work per day,but instead reiteratedits original proposalto paythe minimum the law permits,overtime for all work over 40 hours per week.This wasthe position to whichthe Companyadhered throughoutthe negotiations.The inconsistencyin the Company's position at thebargaining table regarding the adequacy of its wage scalesand its actions at the plant during the strike in raising thewages of returned strikers and newly hired employeesfurther indicates that the Company did not entertain agenuine desire to reach an agreement with theUnion. TheUnion,indeferenceto the Company'srequest thatnoneconomic questions be disposedof first,put offpresenting any wage proposals until the 12th bargainingmeeting onApril 26. The Unionsought at this time a toppay fora grade A repairman of $3 per hour and $3.20 perhour for a grade A machinist.Also proposed by theUnion at this time was a 25-cent per hour premium forleadmen.Theseproposed wage scales were approximate-ly 25 centsper hour higher than the Company's presentwage scales.The Company's response to this wage proposal at theApril 26 meeting,which was reiterated as late as the July19 bargaining meeting,was that inthe Company's opinionitspresent wage rates,based upon its wage survey andthe low level of production, was sufficient and adequate.On June15 the Companysubmitted to the Union acopy ofthe wage survey to which it had been referringthroughout the negotiations,together with an accompany-ing table settingforthcomparisons between its averagerates and the average hourly rates in the Jacksonvillearea.Thistable indicated that the Company's rates wereabove theJacksonville area rates,except in one category,machinist-welder, in which its rates were 6 cents belowthe area average.The wage survey,incidentally, had beenoriginally preparedin Februaryor March.On August5, less than a month after theCompanystated at the 18th bargaining meeting that no general wageincrease couldbe offeredat thattime, the Companystarted notifyingtheUnion of itsintention to grant"merit"wage increases to its employees.Twelve em-ployees,in all, were granted these increases in the follow-ing 3 months,including one employee who in addition toreceiving a "merit"wage was also promoted to a higherpaying job classification, and another who received two"merit"increases during this period. The increasesgrantedBennettDavis,Robert Finlay,and RobertNutter,brought their wagesup to $3.05per hour, whichalthough less than the Union had sought for employees intheir job classifications in its earlier wage proposals,might have afforded a basis for a compromisehad theybeen offered to the Union across the bargaining table.On September24 the Companyfinally submitted to theUnion its proposals on wages and job classifications. Itsproposal concerning wages covered minimum wages onlyand the highest wage offered inany jobclassification was$2.90 per hour.While it isdifficult tocorrelatethe Com-pany's proposed job classifications with the classifica-tions set forth on a list preparedby the Company onJanuary 12, 1966, itappears that theCompany'sproposaldid not offeran increase in anyjob classification. Cer-tainly there was nothing on theface of the Company'swage and job classification proposals to make it evidentto the Union that it was offering an increase in anyminimum wage classification.Needlessto say, the Corn-pany's wage proposal was meaningless insofar as the308-926 0-70-39 598DECISIONSOF NATIONALLABOR RELATIONS BOARDCompany's experienced employees were concerned sincethey were entitled to be, and were in fact being, paid atabove theminimum wagerate. The Company's wage andclassification proposals made no provision for the posi-tionof machinist-welder, the one existing position whichthe Company's wage survey showed to be underpaid ac-cording to area standards. This, notwithstanding theCompany's repeated offers to correct any individualmaladjustments in wages revealed by its wage survey.Not only did the Company not offer anything at all tothe Union with respect to wages in the course of the longnegotiations,but with one minor exceptions the Com-pany at no time in the bargaining offered any concessionsof an economic nature, although the Union indicated thatif it received something of substance in return it wouldagree to company proposals which severely restricted thescope of its legitimate activities on behalf of the em-ployees, such as the Company's management-rights andseniority proposals.While the duty to bargain collectively imposed by Sec-tion 8(a)(5) of the Act does not require the making of con-cessions of any kind, the failure of an employer to offerany economic concessions may cast light on the questionwhether the employer is participating in the negotiationswith the good faith which the Act requires As has beenaptly stated by the Court of Appeals for the Fifth Circuitin an early case,Globe Cotton Mills v. N.L.R.B ,103F.2d 91, 94, and reaffirmed in a more recent decisionN.L.R.B. v. Herman Sausage Company, 275F.2d 229,231, "there is a duty on both sides, though difficult oflegal enforcement, to enter into discussion with an openand fair mind, and a sincere purpose to find a basis ofagreement...." Or, as stated by the Supreme Court inN.L.R.B. v. Insurance Agents' International Union,361U.S. 477, 488, "the policy of Congress is to impose a mu-tual duty upon the parties to confer in good faith with adesire to reach agreement...." The multitude of casesbefore the Board and the Courts dealing with the duty tobargain collectively in good faith, as the Supreme Courtfurther stated, are "concerned with insuring that theparties approach the bargaining table with the attitude."(361 U.S. at 488.)Upon all of the facts of this case I conclude that theCompany from the beginning did not approach the bar-gainingtablewitha genuinedesire to find a basis foragreementwith the Union. In reaching this conclusion Iam not unmindful of the fact that the Company not in-frequently modified its proposals on noneconomic mat-ters in response to objections. But despite manymeetingsand a large amount of paper shuffling on the Company'spart - the submission and resubmission of revised coun-terproposals- the Company's basic position changedvery little. Nor am I disregarding the fact that during thenegotiations some of the employees were subjecting theCompany to harassing tactics, suchas engaging in con-certed refusals to work overtime, being absent or late forwork, that Charles Stuckey engaged in a slowdown andencouraged others to do the same, and that the Companyhad reason to believe that Ronald Glover and two otheremployees on his repair crew had sabotaged certainrepair jobs. However, as the Supreme Court has held, theresort to such "unjustifiable" and "abusive" economicweapons is not inconsistent with bargaining collectivelyin good faith.N.L.R.B. v. Insurance Agents' Interna-tional Union,361 U.S. 477.As indicated above, I conclude upon the totality of theCompany's conduct in this case that it did not at any timeenter into the negotiations with an open mind and a sin-cere purpose to find a basis for agreement with the Union.To sum up, the Company was strongly opposed to havinga union in the plant in the first place. Its propaganda cam-paign against the Union during the preelection period,although conducted within the letter of the law, leaves nodoubt on this score. The Company insisted throughoutthe negotiations on retaining sole and exclusive controlover many aspects of the employer-employee relationshipwhich are normally covered by the collective-bargainingcontract, subject to grievance and arbitration procedures.Although the Union offered to yield on numerous of theCompany's restrictive proposals asa quid pro quofor acheckoff provision, the Company steadfastly refused toagree to any meaningful checkoff provision. The Com-pany apparently gave no explanation for its position inthis regard. The Company inflexibly refused to grant timeand a half after 8 hours even though Plant Manager Gillcould see nothing wrong with such a proposal. The Com-pany's action in raising the wages of employees workingduring the strike was wholly inconsistent with the posi-tion taken by it at the bargaining table that its wage scalewas adequate. In addition, the Company ignored theUnion completely in the midst of the negotiations in uni-laterally withdrawing the employees' privilege of leavingthe premises during the morning break period. Ac-cordingly, I find that the Company has violated its dutyto bargain collectively in good faith with the Union.D. The Company'sDiscrimination againstEmployeesin Violationof Section 8(a)(3) and (1) of the Act1.The unfair labor practice strikeThe complaint alleges that certain employees of theCompany went out on strike on April 27 and that thestrike was caused and prolonged by the Company's unfairlabor practices.As found above, within 20 minutes after the Companyposted the notice prohibiting the employees from leavingthe premises during the morning break period withoutpermission from the foreman, the employees, all exceptthree, after discussing the new rule among themselves de-cided to, and did, walk out of the plant on strike. Nu-merous employees testified to the effect that the com-pany's posting of the notice was discussed among the em-ployees at the meeting immediately before the strike andthat they felt that this was the latest in a series ofharassing steps taken by the Company against the em-ployees and should be protested by a strike. Whenquestioned concerning the reasons for the strike the em-5At the May 3l meeting the Union sought to have included in the"Safety and Health" provision the requirement that the Company supplyreissues of safety equipment, such as shoes and prescription glasses For-merly, the Company had issued replacements for such safety items or-ginally furnished by the Company, but had discontinued the practice priorto the commencement of the negotiations At this meeting Wells indicatedthe Company's willingness to replace such items, provided the Companyhad the option of determining whether the equipment had worn outthrough ordinary wear and tear or because of the employees' negligenceWhile Attorney Larkin was amenable to this proposal, the two employeemembers of the union bargaining committee refused to agree ITT HENZE VALVE SERVICEployees testified almost uniformly that it was the postingof the notice on April 27 which precipitated the strike andthat a contributing factor was the feeling of the men thatthe Company was stalling in the bargaining negotiations.Upon all the evidence I conclude that the posting of thenotice on April 27 forbidding employees from leaving thepremises during the morning break period was the pre-cipitating factor in causing the strike that day.The Company contends that this conclusion is not war-ranted in view of certain testimony indicating that thestrike was planned before the notice was posted. While Iam convinced that some of the employees had made uptheir minds before the posting of the notice that the timewas ripe for a strike, I am not persuaded that the em-ployees as a whole had reached any understanding as tothe timing of the strike. In any event, since, as I havefound, the posting of the notice of April 27 was theprecipitating factor in the strike, it is immaterial that someof the employees may have previously decided that astrike should be called to strengthen the Union's positionin the bargaining negotiations.Since, as found above, the Company's posting of thenotice of April 27 constituted unilateral action regardinga matter about which the Company was obliged to bar-gain collectively with the Union, and therefore an unfairlabor practice in violation of Section 8(a)(5) of the Act,the strike was an unfair labor practice strike, and I sofind.2.The Company's refusal to reinstate George Douglasand Jimmy HorneOn May 20 Douglas and Horne went into the plant andasked Plant Manager Gill whether they could have theirjobs back. Douglas had previously been sent a termina-tion letter dated May 12. Gill told Douglas that he had nofurther use for him, as he had been replaced by a qualifiedman, and stated that he could not understand whyDouglas was on company property.Gill then turned to Horne, one of the machinists, andtold him, "we have replaced 5 men ... but we are goingto take the machinists that want to come, back to work."Gill then gave Horne an application-for-employmentform and told him he would have to fill it out before hecould come back to work. Horne asked Gill whether hewould be "hired in" at his previous rate of pay. Gill saidthat he would. When Horne inquired whether he wouldhave his seniority, Gill replied that he would not promiseHorne anything Gill then asked when Horne wouldreturn to work. Horne said he would let Gill know the fol-lowing Monday. On Monday, Horne told Gill that underthe circumstances he would not return to work. Gill toldHorne that he had better make up his mind, as he wasgoing to start replacing the rest of the strikers.InAugust Horne received a telephone call fromForeman Ellis, who asked Horne if he wanted to returnto work. In response to this call Horne went out to theplant and discussed the matter with Ellis and Gill. ToHorne's inquiry whether he would get his vacation, Gillreplied that he would promise him nothing but he addedthat the rest of the returned strikers were going to gettheirvacations.Gillalsomentioned that the otherreturned strikers had received merit raises since their6However, in this case, unlike theMastro Plasticscase in which un-conditional applications for reinstatement had been made by all the599return to work and that he might qualify for a merit raise30 days after his return to work. Horne did not return towork.At the hearing in this case on December 2, 1966, theCompany in the presence of Horne, offered him full andunconditional reinstatementwithout prejudice to hisseniority or other rights and privileges.3.The Company's termination of replaced strikersAs indicated above, on various dates between May 12and June 14 the Company sent termination letters to thestrikers whose jobs had been filled while they were out onstrike, The employees to whom the letters were sent areas follows: Kenneth Cooney, George Douglas, RonaldGlover,LawrenceGodsey,DannyHorne, JamesHutchinson, Johnnie Lynes, Jr., Willie Mobley, HerbertNolan, Thomas Sims, Charles Stuckey, and Bobby Yar-brough. The text of the letters was the same in each case,as follows:We regret to inform you that your job classificationhas been filled by a qualified applicant during strikeconditions. Consequently we have no alternative butto terminate your insurance coverage and otherCompany benefits, effective immediately, as youshall no longer be considered as an employee of thisCompany.4.Conclusions concerning the Company's violations ofSection 8(a)(3) and (1) of the ActSince the strike was an unfair labor practice strike, theCompany was obligated to offer full reinstatement to thestrikers,without prejudice to their seniority and otherrights and privileges,upon their applying unconditionallyto return to work.Mastro PlasticsCorp v. N.L.R.B.,350U.S. 270, 278;N.L.R.B. v. Dell, f/a Waycross MachineShop283 F.2d 733, 741 (C.A. 5).As found above, theCompany flatly refused Douglas' unconditional applica-tion for reinstatement.In the case of Jimmy Horne, theCompany conditioned his return to work upon his fillingout an application as a new employee and refused to as-sure him that his seniority rights would"be restored tohim. Such a conditional offer of reinstatement to Hornedid not fulfill the Company'sobligations under Section8(a)(3) of the Act and constituted in law a refusal to rein-state.Quality Limestone Products Inc.,153 NLRB 1009,1012 (Meyers).The Company'srefusal to reinstateGeorge Douglas and Jimmy Horne violated Section8(a)(3) and(1) of the Act.The Company's termination of the replaced strikersconstituted a further violation of Section 8(a)(3) and (1)of the Act.Here,as in theMastro Plasticscase, the strikehaving been caused by the Company's unfair labor prac-tices, "the striking employees do not lose their status andare entitled to reinstatement with back pay,even ifreplacements for them have been made"(350 U.S. at278).The Company by sending the letters to the 12replaced strikers,effected the termination of the strikers'employee status, and thereby discriminated against themin violation of Section 8(a)(3) and (I) of the Act.'The complaint alleges that the Company'saction onApril 27 in withdrawing the employees'privilege of leav-stnkers, no backpay will accrue until the strikers seek unconditionally toreturn to work. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDing the premises during the morning break period alsoviolated Section 8(a)(3) and (1) of the Act. There is noquestion but that the withdrawal of such a preexistingprivilege constitutes an act of discrimination within themeaning of Section 8(a)(3). The question remainswhether the Company's action in this regard was takenfor antiunion reasons so as to bring it within the scope ofSection 8(a)(1). The Company contends that the notice ineffect withdrawing the privileges was posted in an effortto end the employees' practice of returning late from themorning break period.Various factors lead me to reject the Company's con-tention in this regard. Light on the Company's motives inputting the new prohibition into effect is shed by a con-versationbetween employee James Armstrong andForeman Ellis, which occurred a few days after the strikehad begun. Armstrong testified that during this conversa-tion,which was over the telephone, Ellis informed himthat PlantManager Gill had told Ellis that he (Gill)thought "that the men were going out during the coffeebreak to call Mr. Mills, the union representative, concern-ing the grievances that had occurred that morning." Elliswas unable to recall having any such telephone conversa-tionswith Armstrong and denied making some of thestatements attributed to him by Armstrong. Ellis was notquestioned about Gill's asserted statement about the mencallingMills during the break period. Nor was Gillquestioned about this subject. Armstrong impressed meas a witness with a good recollection who was sincerelytrying to tell the truth. I credit Armstrong's testimony.It is not disputed that among the five principal offend-ers with respect to returning late after the morning breakperiod were three of the main union leaders, Yarbrough,Stuckey, and Jimmy Horne.Unlike the previous notices posted by the Company re-garding absenteeism and tardiness, which merely warnedof disciplinary action in the event of future abuses, thenotice of April 27 did not even mention the employeeabuse which assertedly prompted the posting of the April27 notice- the overstaying of the morning breakperiod- but merely announced that forthwith the em-ployees were not to leave the premises without permis-sion, except during the noonday break. And Gill admittedthat the previous notices had been effective in correctingthe abuses which had lead to their posting.Under all the circumstances, I conclude that the Com-pany in posting the notice of April 27 was motivated inlarge measure by a desire to prevent the employees fromcommunicating with their union representative, a legiti-mate union activity, and that discrimination engaged infor such reasons is violative of Section 8(a)(3) and (1) ofthe Act.E.The Company's Alleged Acts of Interference,Restraint, and Coercion in Violation of Section 8(a)(1)of the ActThe complaint alleges that various statements made byPlantManagerGilltoemployees interferedwith,restrained, and coerced employees in violation of Section8(a)(1) of the Act. The testimony of Bennett Davis andJohn Hopper to the effect that "we'll get more out ofIT&T than we would get out of the Union," which wasapparently adduced in support of paragraph 6(a) of thecomplaint, does not support a finding of an independentviolation of Section 8(a)(1) of the Act. This allegation ofthe complaint is hereby dismissed.Paragraph 6(b) of the complaint alleges that Gill told anemployee that "the employees might as well hit the bricksif the contract proposals of Respondent were not ac-cepted." Charles Stuckey testified that Gill came to himback at the welding booth soon after the negotiationsstarted and, after commenting "that he didn't inderstandhow that we could vote the Union in to the shop after theCompany had passed out their campaign literature,"stated "that if the men did not like the contract that theCompany was going to present, that they could hit thebrick." Gill testified that he stated to the union bargainingcommittee at one of the bargaining meetings that "if astrike is ever called, Mr. Mills, in this plant- or, to useyour expression, hit the bricks- you are responsible forputting these men on the street. It is not us. Because weare bargaining in good faith." I credit Gill's version. Andeven under Stuckey's version, no unfair labor practice isproven. The allegation of paragraph 6(b) of the complaintis hereby dismissed.Herbert Nolan testified in support of paragraph 6(c) ofthe complaint, that at the beginning of the negotiationsGill stated to him, Foreman Ellis, and Mr. Smith, thesalesman, and perhaps two other employees as follows:... that the union could take or leave the Company'soffer- that the only thing the union could do wouldbe to strike, if they ... didn't take what the Com-pany had offered;and that, as far as he was con-cerned, his money was in IT&T, a much larger con-cern than the Southern Valve,.and that thisSouthern Valve didn't amount to a hill of beans, asfar as IT&T was concerned..this plant could beclosed down, and the loss could be absorbed byIT&T withouthurting any of the stockholders ... itdidn't make any difference to him, whether the plantwas closed or not- whether there was a contractsigned. That he had sold outto IT&T.Gill denied making any such statement. Nolan appearedto be testifying candidly and his version contains suffi-cient details regarding matters with which he would notnormally be familiar to convince me that Nolan'stestimony should be credited By threatening, in effect,that IT&T might close the plant in the event of a strike,the Company has engaged in interference, restraint, andcoercion in violation of Section 8(a)(1) of the Act.Paragraph 6(e) of the complaint' alleges that Gill inmid-April told an employee, when settling an overtimeclaim, that the matter would not have come up if theUnion had not come in, and that the employee wouldhave been better off if they had been left alone and theCompany able to institute the IT&T benefit program.Nolan testified that he had a conversation with Gill thefirst half of April in which Gill agreed that he had a"legitimate gripe" about overtime. Nolan's testimonyabout this conversation continues as follows:'Par 6(d) alleging that Gill told an employee that he was not going toagree to anything except what he wanted to was stricken at the hearingupon the Company'smotion for failure to state a violationof the Act ITT HENZE VALVE SERVICE601... he says, "Well, you know, all this would havebeen straightened out if the union hadn't of come in."He said that IT&T had done a survey here, and thatthey had drawn up a package, which would bring thisplant- the Jacksonville plant- up to the standardsof the other IT&T plants.And he said part of this package would include over-time after eight, which would have absolved theproblem that we were having at that time... .And he said that this package had other benefits- Idon't recall exactly what they were- whether itwas- but I do recall one specific item; he said thathe wasn't surprised with some of the things he hadfound out himself, in relation to the Jacksonvilleplant and the other IT&T plants, and the additionsthat would be here, when it was brought up to- or ifitwas brought up to IT&T standards... .He said that the men in the shop would have been alot better off if they had not brought the union in, andthat the company could have done a lot more for themen than the union could- although he didn't saywhat the union was going to do for the men, or coulddo for the men, at that time.Gill denied making these statements.For the reasonsabove stated I credited Nolan's testimony.Gill's state-ment to the effect that the employees would havereceived time and one-half after 8 hours and would other-wise have fared better without the Union had definitecoercive implications and violated Section 8(a)(1) of theAct.Paragraph 6(f) of the complaint containing substantiallythe same allegations as paragraph 6(d) fails to state aviolation of Section 8(a)(1) of the Act and is herebydismissed.James Armstrong testified respecting the allegations ofparagraph 6(g) of the complaint as follows:Mr.Gill said, first,that there wouldn't be but,possibly, five men ever come back to the shop towork; and he told me that,if I wanted to come backany time, and that he'd be glad to have me if my posi-tion was not filled, and the job- excuse me- the jobIhad not filled,he'd put me back on,and he thoughtIdone good work while I was on the road.And when he went right back and said that, if anyman come back to apply for work, and his job hadn'tbeen filled, that he would put him on ....And he said-he went on to say that he'd figure in ayear's time,he'd have a whole group of men trained,to replace every man- if they weren't back, he'dreplace them. And, in a year's time- and he told methat,if he lost,$5000 a month,itwouldn'thurt thecompany a bit on this training program.Gill admitted telling Armstrong the first part of the lastparagraph quoted above but denied saying the last part,about$5,000 a month.Disregarding the last part of theabove-quoted statement,the rest of the statement as awhole constitutes a threat permanently to replace thestrikers.The normal tendency of such a threat would beto coerce employees into abandoning the strike, a pro-tected concerted activity. In view of the fact that thestrikewas caused by the Company's unfair labor prac-tices, as found above, the Company could not lawfullythreaten the permanent replacement of the strikers, andtheCompany's action in this regard violated Section8(a)(1) of the Act.CONCLUSIONS OF LAW1.All production and maintenance employees, includ-ing truckdrivers and installation servicemen, employed attheRespondent's plant at 4133 North Canal Street,Jacksonville,Florida,excludingofficeclericalem-ployees, salesmen, guards and supervisors as defined inthe Act, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section 9(b)of the Act.2.On and at all times since February 25, 1966, UnitedSteelworkers of America, AFL-CIO, has been the exclu-sive bargaining representative of the employees in theaforesaid collective-bargaining unit.3.By refusing on and after March 4, 1966, to bargaincollectively in good faith with United Steelworkers ofAmerica,AFL-CIO, as the exclusive bargainingrepresentative of the employees in an appropriate bar-gaining unit, the Respondent has engaged in unfair laborpractices in violation of Section 8(a)(5) and (1) of the Act.4.By unilaterallywithdrawingtheemployees'privilege of leaving the plant premises during the morningbreak period, the Respondent has engaged in a further un-fair labor practice in violation of Section 8(a)(5) and (1) ofthe Act.5.By refusing to reinstate George Douglas and JimmyHorne on May 20, 1966, and by terminating'the employ-ment of Kenneth Cooney, George Douglas, RonaldGlover,LawrenceGodsey,DannyHorne, JamesHutchinson, Johnnie Lynes, Jr, Willie Mobley, HerbertNolan, Thomas Sims, Charles Stuckey, and Bobby Yar-brough, and by withdrawing the employees' privilege ofleaving the premises during the morning break period, theRespondent has discriminated in regard to the hire,tenure, and conditions of employment of its employees,thereby discouraging membership in the Union, in viola-tion of Section 8(a)(3) and (1) of the Act.6.By threatening that the plant might be closed in theevent of a strike and permanently to replace unfair laborpractice strikers, and by stating that employees wouldreceive greater employee benefits without a union, theRespondent has interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed inSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act.THE REMEDYHaving found that the Respondent has engaged in un-fair labor practices, my Recommended Order will directthat the Respondent cease and desist therefrom and takecertain affirmative action to effectuate the policies of theAct, including bargaining collectively with the Union,upon request, and to restore, if it has not already done so,the employees' privilege of leaving the plant premisesduring the midmorning break period.Ihave found that on May 20, 1966, the Respondentunlawfully refused reinstatement to George Douglas andJimmy Horne, who had unconditionally offered to returnto work after a strike caused by the Respondent's unfairlabor practices. Subsequently, at the hearing, the Re- 602DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent unconditionallyoffered Hornereinstatement.My RecommendedOrder will provide that the Companyoffer immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to hisseniority and other rights and privileges. to Douglas, andthat theRespondentmake both Douglas and Hornewhole for their losses resulting from the Respondent'srefusal to reinstatethem,by payment to each of them ofthe sum of money which he normally would have earnedas wages from May 20, 1966, the date on which they ap-plied for reinstatement, until the date on which they areor were offered unconditional reinstatement In the caseof Horne, who was unconditionally offered reinstatementat the hearing on December 2, 1966, his backpay periodwill terminate on this dateWith respect to the strikingemployees whom theRespondentterminated, my Rec-ommendedOrder will similarly requiretheRespond-ent to offer themimmediateand fullreinstatement totheirformerorsubstantiallyequivalentpositions,dismissing if necessary, any replacements hired, and thatthe Respondent make them whole for any loss of pay theymay have suffered or may suffer as a result of any refusalon the Respondent's part to grant an unconditional appli-cation for reinstatement Regarding the remaining strikingemployees, my Recommended Order will provide thatthe Company offer them, upon application, immediateand full reinstatement to their former or substantiallyequivalent positions, dismissing replacements if necessa-ry, and that the Respondent make them whole for anyloss of pay they may have suffered by reason of theRespondent's refusal, if any, to reinstate them Backpayshall be computed on a quarterly basis and shall includeinterest at 6 percent per annum, as pros ided inF WWoolworth Company,90 NLRB 289, andI sia Plumbing& Heating Co ,138 N LRB 716Upon the foregoing findings and conclusions and theentire record, and pursuant to Section lore) of the Act,there is hereby issued the followingRECOMMENDED ORDERThe Respondent,ITT Henze Valve Service. Controlsand Instruments Division. International I'elephone andTelegraph Corporation, Jacksonville,Florida,its officers,agents,successors,and assigns, shallICease and desist from(a)Threatening permanently to replace unfair laborpractice strikers, or to close the plant in the event of astrike,warning employees that they would receive greaterbenefits without a union, and in any similar manner inter-fering with,restraining, or coercing employees in the ex-ercise of rights guaranteed in Section7 of the Act(b)Refusing to bargain collectively in good faith withUnited Steelworkers of America,At I - 10,as the ex-clusive representative of all production and maintenanceemployees,including truckdrivers and installation ser-vicemen employed at its Jacksonville.Florida, plant, ex-cluding office clerical employees,salesmen,guards andsupervisors as defined in the Act(c)Changing the working conditions wages, hours orother terms of employment of its employees without noti-fying the United Steelworkers of America. AFL-CIO,and giving it an opportunity to bargain collectively aboutsuch proposed changes(d)Discouraging membership in United Steelworkersof America, AFL-CIO, or any other laborunion,by ter-minating or refusing to reinstate employees because oftheir union or strike activities, by withdrawing privilegeswhich the employees enjoy as a condition of their em-ployment, or in any other manner discriminating in regardto hire or tenure of employment, or any term or conditionof employment2Take the following affirmative action which it isfound will effectuate the policies of the Act(a)Upon request, bargain collectively in good faithwith United Steelworkers of America, AFL-CIO, as theexclusive representative of the employees in the ap-propriate unit set forth in paragraph I (b) hereof.(b)Restore to its employees, if it has not already doneso, the privilege of leaving the plant premises during themidmorning break period.(c)Offer immediate and full reinstatement to theirformer or substantially equivalent positions to KennethCooney, George Douglas, Ronald Glover, LawrenceGodsey,Danny Horne, James Hutchinson, JohnnieLynes, Jr , Willie Mobley, Herbert Nolan, Thomas Sims,Charles Stuckey, and Bobby Yarbrough, without preju-dice to their seniority or other rights and privileges, andmake each of them and Jimmy Horne whole for any lossof earnings he may have suffered as a result of the dis-crimination against him in the manner set forth in the sec-tion of this Decision entitled "The Remedy."(d)Upon application, offer immediate and full rein-statement to their former or substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, to any other of the Respondent's em-ployees who went out on strike on April 27, 1966, andmake each whole for any loss of earnings he may havesuffered as a result of any refusal of his unconditional ap-plication for reinstatement. in the manner set forth in thesection of the Trial Examiner's Decision entitled "TheRemedy "(e)Notify any of the employees named in the preced-ing paragraphs, excepting Jimmy Horne, if presentlyserving in the Armed Forces of the United States of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces(f)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amounts of backpaydue(g)Post at its Jacksonville, Florida, plant copies of theattached notice marked "Appendix "" Copies of saidnotice, to be furnished by the Regional Director for Re-gion 12, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted by theRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, ina In the event that this Recommended Order is adopted by the Board,the words a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner ' in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order " ITT HENZE VALVE SERVICEconspicous places, including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by any othermaterial.(h)Notify the Regional Director for Region 12, inwriting, within 20 days from the receipt of this Decision,what steps it has taken to comply herewith.`'I In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Respond-ent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT threaten permanently to replace un-fair labor practice strikers, to close the plant in theevent of a strike, warn employees that they willreceive greater benefits without a union, or makesimilar threats against employees because of theirunion or strike activities.WE WILL NOT change the working conditions, thewages, hours, or other terms of employment of ouremployees without notifying the United Steelwork-ers of America, AFL-CIO, and giving it an oppor-tunity to bargain collectively about such proposedchanges.WE WILL NOT discourage membership in UnitedSteelworkers of America, AFL-CIO, or any otherunion by terminating or refusing to reinstate unfairlabor practice strikers, by withdrawing privilegeswhich the employees enjoy as a condition of employ-ment, or by discriminating against employees in anyother manner in regard to their hire or tenure of em-ployment or any term or condition of employment.WE WILL, if we have not already done so, restoreto our employees the right to leave the plant premisesduring the midmorning break period.603WE WILL, upon request, bargain collectively ingood faith with United Steelworkers of America,AFL-CIO, as the exclusive representative of allproduction and maintenance employees, includingtruckdrivers and installation servicemen, employedat our Jacksonville, Florida, plant.WE WILL offer immediate and full reinstatement totheir former or substantially equivalent jobs to Ken-nethCooney, George Douglas, Ronald Glover,Lawrence Godsey, Danny Horne, James Hutchin-son, Johnnie Lynes, Jr., Willie Mobley, HerbertNolan, Thomas Sims, Charles Stuckey, and BobbyYarbrough, and will reimburse George Douglas andJimmy Horne for any loss of pay they may have suf-fered as a result of our refusal to reinstate them onMay 20, 1966. We have previously offered JimmyHorne reinstatement.WE WILL, upon application, offer immediate andfull reinstatement to any other employees who wentout on strike on April 27, 1966.WE WILL notify George Douglas and any other ofthe striking employees who have been denied rein-statement, if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with the Selec-tive Service Act and the Universal Military TrainingService Act, as amended, after discharge from theArmed Forces.DatedByITT HENZE VALVE SERV-ICE,CONTROLS AND IN-STRUMENTS DIVISION, IN-TERNATIONAL TELEPHONEAND TELEGRAPH CORPORA-TION(Employer)(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, Room 706,Federal Office Building, 500 Zack Street, Tampa, Florida33602, Telephone 228-7711.